DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is in response to the remarks filed on 7/01/2022. The amendments filed on 7/01/2022 are entered.
The previous objection of claim 40 has been withdrawn in light of the applicant’s remarks/amendments. 
The previous rejections of claims 30, 36, and 38 under 35 U.S.C. 112 have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 25-26, 28-30, 32, 34, 39-40, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fine et al. (U.S. Pub. No. 20100286497) hereinafter Fine, in view of Dunn et al. (WO2010096453) hereinafter Dunn (see attached WO reference for citations), in further view of Berndsen (U.S. Pub. No. 20080200786) hereinafter Berndsen.
Regarding claim 21, primary reference Fine teaches:
An apparatus (abstract), comprising:
a coherent light source configured to illuminate a tissue sample ([0012], “a) one or more light sources configured to apply partially or entirely coherent light to a target region of the subject to induce a light response signal from the illuminated target region”; [0023]-[0025], light sources for producing coherent light; [0027], “a) applying partially or entirely coherent light to a target region of the subject to induce a light response signal from the illuminated target region which contributes to a location-dependent light field”; [0032], a finger region is considered to be the tissue sample; [0034]; figures 5 and 6 show the coherent light source and the finger enclosure further depicted in figures 8 and 9 with the coherent light source unit 250; [0050]; [0052], “System 100 includes a light source unit 250 (e.g. laser) for generating at least partially coherent light”; [0054]; [0075], coherent light source; [0079]; [0088]; [0091], illustration of finger housing with light source 250); 
A digital camera sensor comprising a plurality of light-sensitive elements configured to capture a plurality of light intensity values ([0012], “a detection system including: a) a first photodetector configured to detect the light response signal prevailing at a first location to generate a first photodetector analog electrical signal; b) a second photodetector configured to detect the second light response signal prevailing at a second location to generate a second photodetector analog electrical signal, the second location being offset from the first location by an offset distance that is at least 0.1 mm and at most 2 cm” these photodetectors contain a plurality of light-sensitive elements that form the digital camera sensor capturing a plurality of light intensity values; [0019]; [0021]-[0022]; [0026], the first and second photodetectors are a charge-coupled device (CCD) which is a form of digital camera; [0027]-[0028]; [0050], speckle pattern is generated at each pixel in the image; [0052], “at least one photodetector”; [0053] and figure 1, photodetector(s) 260; [0062], photodetectors; [0079], photodetectors; [0088]; [0091]; figures 5, 6, 8, and 9 show the photodetector(s) 260 incorporated into the system as well as the use in relation with the finger enclosure); 
an enclosure configured to accommodate the tissue sample, the enclosure being coupled to the coherent light source and the light sensor detector ([0015], “i) a strap for constricting blood flow in a subject's finger”; [0032], “a finger region,”; figures 6, 8, and 9 depict the housing 200 that includes the photodetectors 260 and light source unit 250 which is considered to be the enclosure configured to accommodate the tissue sample of a human finger; [0042]-[0043]; [0088], “(i) inducing a change of blood flow in a subject's biological tissue (for example, in his/her finger or any other location on the subject's body); and (ii) generating an analog electric signal A(t)” and “the pressurizing assembly including pneumatic tube 220 and strap 210 are operative to induce a change in blood flow in the subject's fingers”; [0091], “On this "lower, finger-facing surface" of housing 200 there is a depression and/or window, within which light source 250, and detectors 260A and 260B are situated.”); 
a processor ([0133], “deriving a `motion-related` parameter and/or analyzing (or derivative thereof) may be carried out using any combination of analog circuitry, digital circuitry, or software (e.g. computer code executed by a computer processor such as a microprocessor).”; [0162], digital circuitry 280 may include a CPU)
wherein the enclosure is configured to be affixed to the tissue sample such that the enclosure cannot move independently from the tissue sample (As described in the following cited paragraphs, the enclosure wraps about the patient’s finger and provides a strap and constricting grip on the tissue which is considered to be affixed to the tissue in a way that the enclosure stays fixed to the region and cannot move independently from the tissue sample; [0015], “i) a strap for constricting blood flow in a subject's finger”; [0032], “a finger region,”; figures 6, 8, and 9 depict the housing 200 that includes the photodetectors 260 and light source unit 250 which is considered to be the enclosure configured to accommodate the tissue sample of a human finger; [0042]-[0043]; [0088], “(i) inducing a change of blood flow in a subject's biological tissue (for example, in his/her finger or any other location on the subject's body); and (ii) generating an analog electric signal A(t)” and “the pressurizing assembly including pneumatic tube 220 and strap 210 are operative to induce a change in blood flow in the subject's fingers”; [0091], “On this "lower, finger-facing surface" of housing 200 there is a depression and/or window, within which light source 250, and detectors 260A and 260B are situated.”), and 
wherein the digital camera sensor is configured to transfer the plurality of digital light intensity values to the processor ([0133], “deriving a `motion-related` parameter and/or analyzing (or derivative thereof) may be carried out using any combination of analog circuitry, digital circuitry, or software (e.g. computer code executed by a computer processor such as a microprocessor).”; [0162], digital circuitry 280 may include a CPU which is separate from the digital camera sensor (photodetector 260) and involves transferring the signal for the processing as shown in figure 2) configured to:
Primary reference Fine further fails to teach:
determine an average of at least some light intensity values of the plurality of light intensity values
compute, based on at least the average, a speckle contrast parameter indicative of tissue perfusion in the tissue sample
However, the analogous art of Dunn of a method of obtaining a raw speckle image of a sample and processing a speckle contrast algorithm (abstract) teaches:
determine an average of at least some light intensity values of the plurality of light intensity values (page 18, line 29 through page 19, line 21 describe how the laser speckle contrast images were averaged in the processing of the raw speckle data, which is considered to be representative of the light intensity values acquired by the photodetector cameras of the overall system. See also page 5, lines 12-33, page 6, lines 1-20 and page 7, lines 1-11 for further overview that teaches to a similar data acquisition using a camera as primary reference Fine)
 compute, based on at least the average, a speckle contrast parameter indicative of tissue perfusion in the tissue sample (page 5, lines 12-33, describe the speckle pattern imaged by a photodetector camera in which the speckle contrast parameter, k, can be quantified; page 6, lines 1-20, provide the speckle contrast processing and sampling techniques that must be followed to sample changes in perfusion accurately; page 7, lines 1-11, describe the use of cameras to provide images of the blood flow within tissue; page 15, lines 4-29, describe the speckle processing methods in which a speckle contrast value k is determined that is indicative of relative tissue perfusion in the tissue sample. As the sample is a raw speckle image converted to the speckle contrast image with speckle contrast parameter, this is obtained from the camera input with a plurality of light intensity values; page 18, line 29 through page 19, line 21 describe how the laser speckle contrast images were averaged in the processing of the raw speckle data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Fine to incorporate the processing steps to determine speckle contrast by averaging acquired data indicative of tissue perfusion as taught by Dunn because processing the laser speckle contrast images using algorithmic analysis provides high spatial and temporal resolution capabilities that are incredibly useful for further perfusion studies because perfusion varies between small regions of space and over short intervals of time (page 1, lines 22-27). Using averaged images will reduce fluctuations of noise that may be apparent in a single acquired speckle data point. 
Primary reference Fine further fails to teach:
Wherein the enclosure is configured to position the coherent light source no more than 5 mm from the tissue sample and to position the digital camera sensor no more than 10 mm from the tissue sample. 
However, the analogous art of Berndsen of a medical sensor apparatus with a detector and emitter (abstract) teaches:
Wherein the enclosure is configured to position the light source no more than 5 mm from the tissue sample and to position light sensor no more than 10 mm from the tissue sample ([0022], the windows 46 and 47 create a 1 mm separation distance between the emitter (light source) and detector (light sensor) which is within the claimed range; see also [0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Fine and Dunn to incorporate the position of the light source and light sensor within a 1 mm separation distance with the patient skin as taught by Berndsen because it provides close contact with the patient’s skin while maintaining an air gap that provides insulation between the electronic components and the skin. This provides greater signal efficiency and reduces noise ([0022]-[0023]). 
Regarding claim 25, the combined references of Fine, Dunn, and Berndsen teach all of the limitations of claim 21. Primary reference Fine further teaches:
wherein the tissue sample is a soft tissue perfused with blood vessels (As described in the following cited portions, the enclosure wraps about the patient’s finger which is a soft tissue perfused with blood vessels, with the blood properties and vessels imaged within the region; [0015], “blood flow in a subject's finger”; [0032], “a finger region,”; figures 6, 8, and 9 depict the apparatus configured for use with the tissue sample of a human finger)
Regarding claim 26, the combined references of Fine, Dunn, and Berndsen teach all of the limitations of claim 25. Primary reference Fine further teaches:
wherein the tissue sample is a digit, an earlobe, or a nostril (The enclosure wraps about the patient’s finger which is a digit [0015], “i) a strap for constricting blood flow in a subject's finger”; [0032], “a finger region,”; figures 6, 8, and 9 depict the housing 200 which is the enclosure configured to accommodate a human finger; [0091])
Regarding claim 28, the combined references of Fine, Dunn, and Berndsen teach all of the limitations of claim 21. Primary reference Fine further teaches:
wherein the enclosure is configured to position the digital camera sensor a fixed distance from the tissue sample and the apparatus is configured so that the light sensor captures light from a fixed field of view (As described in the following cited paragraphs, the enclosure wraps about the patient’s finger and provides a way that the enclosure stays fixed to the region and cannot move independently from the tissue sample, this stabilizes the digital camera sensor to provide a fixed field of view of the sample; [0015], “i) a strap for constricting blood flow in a subject's finger”; [0032], “a finger region,”; figures 6, 8, and 9 depict the housing 200 that includes the photodetectors 260 and light source unit 250 which is considered to be the enclosure configured to accommodate the tissue sample of a human finger; [0042]-[0043]; [0088], “(i) inducing a change of blood flow in a subject's biological tissue (for example, in his/her finger or any other location on the subject's body); and (ii) generating an analog electric signal A(t)” and “the pressurizing assembly including pneumatic tube 220 and strap 210 are operative to induce a change in blood flow in the subject's fingers”; [0091], “On this "lower, finger-facing surface" of housing 200 there is a depression and/or window, within which light source 250, and detectors 260A and 260B are situated.”)
Regarding claim 29, the combined references of Fine, Dunn, and Berndsen teach all of the limitations of claim 28. Primary reference Fine further teaches:
wherein the fixed field of view is configured to capture light from only a portion of the tissue sample (The enclosure wraps about the patient’s finger and as shown in figures 6 and 9, the housing attaches to the patient at a specific portion of the overall finger structure. The device does not move throughout the procedure as the enclosure stays fixed to the region and cannot move independently from the tissue sample and thus stabilizes the digital camera sensor to provide a fixed field of view of the sample. With this fixed field of view, light is only captured from the portion of the finger that is in contact with the sensor region. For example, in figure 6, light would not be configured to be captured from the tip of the finger region, but rather the middle portion of the finger. Paragraph [0108] describes how the determined distance that light may be collected can be 100 mm, which would represent only a small portion of the overall finger tissue structure; [0015], “i) a strap for constricting blood flow in a subject's finger”; [0032], “a finger region”; [0091])
Regarding claim 30, the combined references of Fine, Dunn, and Berndsen teach all of the limitations of claim 29. Primary reference Fine further teaches:
wherein the fixed field of view is sized to enable the processor to determine the speckle contrast parameter without mapping areas of relatively high blood flow and areas of relatively low blood flow in the tissue sample within a single image (The enclosure wraps about the patient’s finger and provides a way that the enclosure stays fixed to the region and cannot move independently from the tissue sample, which stabilizes the digital camera sensor to provide a fixed field of view of the sample. This fixed field of view is considered to be narrowly sized because the apparatus is in near direct contact with the tissue sample, rather than being a full-size camera, for instance held on a scale of inches from the tissue, which would be considered to be full-field imaging. In further teachings of the Fine reference (along with the processing features of Dunn, when measuring temporal variation rather than spatial variation), the reference performs speckle processing without mapping high blood flow and low blood flow areas within the tissue sample. The mapping of the blood flow areas would be producing flow speckle contrast images with varying blurs related to blood flow, and then determine the speckle contrast parameter based on the mapping within the single image. Therefore, the combined references of Fine, Dunn, and Berndsen teach to the processing determination without mapping. Paragraphs [0015], [0032], [0088], [0091], and figures 6, 8, and 9 provide further teachings to the use with a finger and how the device provides a narrow sized field of view (rather than full-field) of the tissue sample)
Regarding claim 32, the combined references of Fine, Dunn, and Berndsen teach all of the limitations of claim 21. Primary reference Fine further fails to teach:
wherein the digital camera sensor comprises more than two pixels 
However, the analogous art of Dunn of a method of obtaining a raw speckle image of a sample and processing a speckle contrast algorithm (abstract) teaches:
wherein the digital camera sensor comprises more than two pixels (page 18, line 29 through page 19, line 32, the 8-bit CMOS camera obtains images with pixel windows such as 7x7 and 650x485 pixel laser speckle contrast images, which are more than two pixels) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Fine, Dunn, and Berndsen to incorporate the camera with more than two pixels as taught by Dunn because the use of multiple pixels provides greater resolution of the imaged area which can include areas representing blood vessels and other soft tissues (page 19, lines 1-21). Perfusion varies between small regions of space and over short intervals of time (page 1, lines 22-27), and thus the greater resolution the camera the more efficiently data can be acquired, leading to more accurate perfusion determinations and increased quality of diagnostic information. 
Regarding claim 34, the combined references of Fine, Dunn, and Berndsen teach all of the limitations of claim 21. Primary reference Fine further teaches:
wherein the enclosure comprises a space for receiving the tissue sample, the space being no larger than a space configured to receive a human digit (As described in the following cited paragraphs, the enclosure wraps about the patient’s finger and provides a space no larger than a space configured to receive a human digit; [0015], “i) a strap for constricting blood flow in a subject's finger”; [0032], “a finger region,”; figures 6, 8, and 9 depict the housing 200 that includes the photodetectors 260 and light source unit 250 which is considered to be the enclosure configured to accommodate the tissue sample of a human finger; [0042]-[0043]; [0088], “(i) inducing a change of blood flow in a subject's biological tissue (for example, in his/her finger or any other location on the subject's body); and (ii) generating an analog electric signal A(t)” and “the pressurizing assembly including pneumatic tube 220 and strap 210 are operative to induce a change in blood flow in the subject's fingers”; [0091], “On this "lower, finger-facing surface" of housing 200 there is a depression and/or window, within which light source 250, and detectors 260A and 260B are situated.”)
Regarding claim 39, the combined references of Fine, Dunn, and Berndsen teach all of the limitations of claim 21. Primary reference Fine further teaches:
wherein the apparatus is sufficiently compact enough to be freely supported by a single human finger (The enclosure wraps about the patient’s finger and a compact apparatus that can be supported by a finger as shown in figure 6)
Regarding claim 40, primary reference Fine teaches: 
A method of determining a speckle contrast parameter indicative of perfusion in a soft tissue sample (abstract), the method comprising: 
placing a soft tissue sample perfused with blood vessels within an enclosure of an apparatus ([0015], “i) a strap for constricting blood flow in a subject's finger”; [0032], “a finger region,”; which are perfused with blood vessels; figures 6, 8, and 9 depict the housing 200 that includes the photodetectors 260 and light source unit 250 which is considered to be the enclosure configured to accommodate the tissue sample of a human finger; [0042]-[0043]; [0088], “(i) inducing a change of blood flow in a subject's biological tissue (for example, in his/her finger or any other location on the subject's body); and (ii) generating an analog electric signal A(t)” and “the pressurizing assembly including pneumatic tube 220 and strap 210 are operative to induce a change in blood flow in the subject's fingers”; [0091], “On this "lower, finger-facing surface" of housing 200 there is a depression and/or window, within which light source 250, and detectors 260A and 260B are situated.”), the apparatus comprising: 
a coherent light source configured to illuminate the soft tissue sample ([0012], “a) one or more light sources configured to apply partially or entirely coherent light to a target region of the subject to induce a light response signal from the illuminated target region”; [0023]-[0025], light sources for producing coherent light; [0027], “a) applying partially or entirely coherent light to a target region of the subject to induce a light response signal from the illuminated target region which contributes to a location-dependent light field”; [0032], a finger region is considered to be the tissue sample; [0034]; figures 5 and 6 show the coherent light source and the finger enclosure further depicted in figures 8 and 9 with the coherent light source unit 250; [0050]; [0052], “System 100 includes a light source unit 250 (e.g. laser) for generating at least partially coherent light”; [0054]; [0075], coherent light source; [0079]; [0088]; [0091], illustration of finger housing with light source 250); and 
a digital camera sensor comprising a plurality of light-sensitive elements configured to capture a plurality of light intensity values from the soft tissue sample and configured to transfer the plurality of light intensity values to a processor ([0012], “a detection system including: a) a first photodetector configured to detect the light response signal prevailing at a first location to generate a first photodetector analog electrical signal; b) a second photodetector configured to detect the second light response signal prevailing at a second location to generate a second photodetector analog electrical signal, the second location being offset from the first location by an offset distance that is at least 0.1 mm and at most 2 cm” these photodetectors contain a plurality of light-sensitive elements that form the digital camera sensor capturing a plurality of light intensity values; [0019]; [0021]-[0022]; [0026], the first and second photodetectors are a charge-coupled device (CCD) which is a form of digital camera; [0027]-[0028]; [0050], speckle pattern is generated at each pixel in the image; [0052], “at least one photodetector”; [0053] and figure 1, photodetector(s) 260; [0062], photodetectors; [0079], photodetectors; [0088]; [0091]; figures 5, 6, 8, and 9 show the photodetector(s) 260 incorporated into the system as well as the use in relation with the finger enclosure; [0133], “deriving a `motion-related` parameter and/or analyzing (or derivative thereof) may be carried out using any combination of analog circuitry, digital circuitry, or software (e.g. computer code executed by a computer processor such as a microprocessor).”; [0162], digital circuitry 280 may include a CPU which is separate from the digital camera sensor (photodetector 260) and involves transferring the signal for the processing as shown in figure 2), 
wherein the enclosure is coupled to the coherent light source and the digital camera sensor and fixes the coherent light source and the digital camera sensor in a fixed spatial relationship with respect to the soft tissue sample such that neither can move independently of the soft tissue sample or independently of the other during use (As described in the following cited paragraphs, the enclosure wraps about the patient’s finger and provides a strap and constricting grip on the tissue which is considered to be affixed to the tissue in a way that the enclosure stays fixed to the region and cannot move independently from the tissue sample; [0015], “i) a strap for constricting blood flow in a subject's finger”; [0032], “a finger region,”; figures 6, 8, and 9 depict the housing 200 that includes the photodetectors 260 and light source unit 250 which is considered to be the enclosure configured to accommodate the tissue sample of a human finger; [0042]-[0043]; [0088], “(i) inducing a change of blood flow in a subject's biological tissue (for example, in his/her finger or any other location on the subject's body); and (ii) generating an analog electric signal A(t)” and “the pressurizing assembly including pneumatic tube 220 and strap 210 are operative to induce a change in blood flow in the subject's fingers”; [0091], “On this "lower, finger-facing surface" of housing 200 there is a depression and/or window, within which light source 250, and detectors 260A and 260B are situated.”), 
wherein the apparatus is configured such that the digital camera sensor captures a fixed field of view of a portion of the soft tissue sample (As described in the following cited paragraphs, the enclosure wraps about the patient’s finger and provides a way that the enclosure stays fixed to the region and cannot move independently from the tissue sample, this stabilizes the digital camera sensor to provide a fixed field of view of the sample; [0015], “i) a strap for constricting blood flow in a subject's finger”; [0032], “a finger region,”; figures 6, 8, and 9 depict the housing 200 that includes the photodetectors 260 and light source unit 250 which is considered to be the enclosure configured to accommodate the tissue sample of a human finger; [0042]-[0043]; [0088], “(i) inducing a change of blood flow in a subject's biological tissue (for example, in his/her finger or any other location on the subject's body); and (ii) generating an analog electric signal A(t)” and “the pressurizing assembly including pneumatic tube 220 and strap 210 are operative to induce a change in blood flow in the subject's fingers”; [0091], “On this "lower, finger-facing surface" of housing 200 there is a depression and/or window, within which light source 250, and detectors 260A and 260B are situated.”); 
illuminating the soft tissue sample with the coherent light source ([0012], “a) one or more light sources configured to apply partially or entirely coherent light to a target region of the subject to induce a light response signal from the illuminated target region”; [0023]-[0025], light sources for producing coherent light; [0027], “a) applying partially or entirely coherent light to a target region of the subject to induce a light response signal from the illuminated target region which contributes to a location-dependent light field”; [0032], a finger region is considered to be the tissue sample; [0034]; figures 5 and 6 show the coherent light source and the finger enclosure further depicted in figures 8 and 9 with the coherent light source unit 250; [0050]; [0052], “System 100 includes a light source unit 250 (e.g. laser) for generating at least partially coherent light”; [0054]; [0075], coherent light source; [0079]; [0088]; [0091], illustration of finger housing with light source 250); 
capturing with the digital camera sensor an image from the fixed field of view comprising the plurality of light intensity values ([0012], “a detection system including: a) a first photodetector configured to detect the light response signal prevailing at a first location to generate a first photodetector analog electrical signal; b) a second photodetector configured to detect the second light response signal prevailing at a second location to generate a second photodetector analog electrical signal, the second location being offset from the first location by an offset distance that is at least 0.1 mm and at most 2 cm” these photodetectors contain a plurality of light-sensitive elements that form the digital camera sensor capturing a plurality of light intensity values; [0019]; [0021]-[0022]; [0026], the first and second photodetectors are a charge-coupled device (CCD) which is a form of digital camera; [0027]-[0028]; [0050], speckle pattern is generated at each pixel in the image; [0052], “at least one photodetector”; [0053] and figure 1, photodetector(s) 260; [0062], photodetectors; [0079], photodetectors; [0088]; [0091]; figures 5, 6, 8, and 9 show the photodetector(s) 260 incorporated into the system as well as the use in relation with the finger enclosure); 
Primary reference Fine further fails to teach:
determining, with the processor, an average of at least some light intensity values of the plurality of light intensity values; and 
computing, with the processor, the speckle contrast parameter indicative of tissue perfusion in the tissue sample based on at least the average
However, the analogous art of Dunn of a method of obtaining a raw speckle image of a sample and processing a speckle contrast algorithm (abstract) teaches:
determining, an average of at least some light intensity values of the plurality of light intensity values (page 18, line 29 through page 19, line 21 describe how the laser speckle contrast images were averaged in the processing of the raw speckle data, which is considered to be representative of the light intensity values acquired by the photodetector cameras of the overall system. See also page 5, lines 12-33, page 6, lines 1-20 and page 7, lines 1-11 for data acquisition that teaches to a similar data acquisition using a camera as primary reference Fine); and 
computing, the speckle contrast parameter indicative of tissue perfusion in the tissue sample based on at least the average (page 5, lines 12-33, describe the speckle pattern imaged by a photodetector camera in which the speckle contrast parameter, k, can be quantified; page 6, lines 1-20, provide the speckle contrast processing and sampling techniques that must be followed to sample changes in perfusion accurately; page 7, lines 1-11, describe the use of cameras to provide images of the blood flow within tissue; page 15, lines 4-29, describe the speckle processing methods in which a speckle contrast value k is determined that is indicative of relative tissue perfusion in the tissue sample. As the sample is a raw speckle image converted to the speckle contrast image with speckle contrast parameter, this is obtained from the camera input with a plurality of light intensity values; page 18, line 29 through page 19, line 21 describe how the laser speckle contrast images were averaged in the processing of the raw speckle data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Fine to incorporate the processing steps to determine speckle contrast by averaging acquired data indicative of tissue perfusion as taught by Dunn because processing the laser speckle contrast images using algorithmic analysis provides high spatial and temporal resolution capabilities that are incredibly useful for further perfusion studies because perfusion varies between small regions of space and over short intervals of time (page 1, lines 22-27). Using averaged images will reduce fluctuations of noise that may be apparent in a single acquired speckle data point. 
Primary reference Fine further fails to teach:
wherein the enclosure is configured to position the coherent light source no more than 5 mm from the soft tissue sample and to position the digital camera sensor no more than 10 mm from the soft tissue sample, and 
However, the analogous art of Berndsen of a medical sensor apparatus with a detector and emitter (abstract) teaches:
wherein the enclosure is configured to position the coherent light source no more than 5 mm from the soft tissue sample and to position the digital camera sensor no more than 10 mm from the soft tissue sample ([0022], the windows 46 and 47 create a 1 mm separation distance between the emitter (light source) and detector (light sensor) which is within the claimed range; see also [0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Fine and Dunn to incorporate the position of the light source and light sensor within a 1 mm separation distance with the patient skin as taught by Berndsen because it provides close contact with the patient’s skin while maintaining an air gap that provides insulation between the electronic components and the skin. This provides greater signal efficiency and reduces noise ([0022]-[0023]). 
Regarding claim 42, the combined references of Fine, Dunn, and Berndsen teach all of the limitations of claim 40. Primary reference Fine further teaches:
wherein computing the speckle contrast parameter comprises computing the speckle contrast parameter without mapping blood flow within the soft tissue sample (The enclosure wraps about the patient’s finger and provides a way that the enclosure stays fixed to the region and cannot move independently from the tissue sample, which stabilizes the digital camera sensor to provide a fixed field of view of the sample. This fixed field of view is narrowly sized because the apparatus is in near direct contact with the tissue sample, rather than being a full-size camera, for instance held on a scale of inches from the tissue, which would be considered to be full-field imaging. In further teachings of the Fine reference (along with the processing features of Dunn, when measuring temporal variation rather than spatial variation), the reference performs speckle processing without mapping high blood flow and low blood flow areas within the tissue sample. The mapping of the blood flow areas would be producing flow speckle contrast images with varying blurs related to blood flow, and then determine the speckle contrast parameter based on the mapping within the single image. Therefore, the combined references of Fine, Dunn, and Berndsen teach to the processing determination without mapping. Paragraphs [0015], [0032], [0088], [0091], and figures 6, 8, and 9 provide further teachings to the use with a finger and how the device provides a narrow sized field of view (rather than full-field) of the tissue sample, which contributes to the lack of blood flow mapping of the tissue sample)
Claims 22 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fine, in view of Dunn, in further view of Berndsen as applied to claims 21 or 40 above, and further in view of Stoianovici et al. (U.S. Pub. No. 20120301839) hereinafter Stoianovici. 
Regarding claim 22, the combined references of Fine, Dunn, and Berndsen teach all of the limitations of claim 21. Primary reference Fine further fails to teach:
wherein the enclosure is configured to position the light source and the digital camera sensor in a transmission geometry with respect to the tissue sample
However, the analogous art of Stoianovici of a noninvasive speckle imaging system (abstract) teaches: 
wherein the enclosure is configured to position the light source and the light sensor in a transmission geometry with respect to the tissue sample ([0038]; figure 1B, items 10, 12 and 16 are arranged in a transmission geometry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Fine, Dunn, and Berndsen to incorporate the light source and light sensor arranged in transmission geometry with respect to the tissue as taught by Stoianovici because the use of transmission geometry with the light signal traveling through the entire tissue prior to being sensed by a detector would be an obvious alternative to the reflection geometry configuration of Fine. Both transmission geometry and reflection geometry offer predictable solutions for placement of detectors on tissue structures, and would provide a reasonable expectation of success of obtaining the necessary optical signals for a raw speckle image of tissue ([0038]). 
Regarding claim 41, the combined references of Fine, Dunn, and Berndsen teach all of the limitations of claim 40. Primary reference Fine further fails to teach:
 wherein the captured image is an unfocused image
However, the analogous art of Stoianovici of a noninvasive speckle imaging system (abstract) teaches: 
wherein the captured image is an unfocused image ([0015]; [0018]-[0019]; [0022] and [0049]; figure 1B, item 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Fine, Dunn, and Berndsen to incorporate the use of an unfocused image as taught by Stoianovici because other methods of imaging such as laser doppler imaging are limited by mechanical scanning of the beam which leads to long acquisition times. By acquiring a single image at an exposure time longer than a correlation time associated with the fluctuation frequency as in laser speckle imaging, degrees of blurring can be quantified as local speckle contrast values. This degree of blurring forms an unfocused image, with zero contrast or unity contrast quantifying the range of measured blood flow values (Stoinovici, [0015]). 
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fine, in view of Dunn, in further view of Berndsen as applied to claim 21 above, and further in view of Pewzner et al. (U.S. Pub. No. 20050043606) hereinafter Pewzner. 
Regarding claim 24, the combined references of Fine, Dunn, and Berndsen teach all of the limitations of claim 21. Primary reference Fine further fails to teach:
wherein the enclosure is configured to position at least one of: the light source in direct contact with the tissue sample or the digital camera sensor in direct contact with the tissue sample 
However, the analogous art of Pewzner of an apparatus for monitoring tissue parameters using a laser and detector system (abstract) teaches:
wherein the enclosure is configured to position at least one of: the light source in direct contact with the tissue sample or the light sensor in direct contact with the tissue sample ([0135], “The excitation fiber (201) and the collecting fibers (202) are placed in direct contact with tissue (25) in order to maximize the portion of light signal that penetrates the tissue and is subsequently collected from the tissue”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Fine, Dunn, and Berndsen to incorporate the use of positioning both the light source and the light sensing fibers in direct contact with the tissue as taught by Pewzner because the placement maximizes the portion of light signal that penetrates the tissue and is subsequently collected from the tissue ([0135]). This provides greater signal strength for the system to analyze and reduces the amount of noise that may be added due to ambient light interference. 
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fine, in view of Dunn, in further view of Berndsen as applied to claim 21 above, and further in view of Thompson et al. (U.S. Pub. No. 20110013002) hereinafter Thompson, in further view of Merritt et al. (U.S. Pub. No. 20100026995) hereinafter Merritt. 
Regarding claim 27, the combined references of Fine, Dunn, and Berndsen teach all of the limitations of claim 21. Primary reference Fine further fails to teach:
wherein the digital camera sensor comprises image-forming optics which have a front focal distance and
However, the analogous art of Thompson of an apparatus for measuring perfusion in a tissue using laser light and a digital camera (abstract) teaches:
wherein the digital camera sensor comprises image-forming optics which have a front focal distance (0069], the digital video camera is considered to be a digital camera sensor configured to receive a plurality of light intensity values; [0070], digital video camera 102; [0071], “a lens having a 75 mm focal length”) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Fine, Dunn, and Berndsen to incorporate the digital camera sensor with an image forming optics with a front focal distance as taught by Thompson because it enables collection of images with different exposure lengths at a fixed aperture without saturating the sensor ([0071]). 
Primary reference Fine further fails to teach:
wherein the enclosure is configured to position the image-forming optics a distance from the tissue sample not equal to the front focal distance
However, the analogous art of Merritt of a photodetector sensor and emitter system (abstract) teaches:
wherein the enclosure is configured to position the image-forming optics a distance from the tissue sample not equal to the front focal distance ([0142]-[0145] the focal distance as described in the equation of [0143] is less than the radius of curvature which is the distance between the tissue and the sensor itself as described in [0140]-[0141]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Fine, Dunn, Berndsen and Thompson to incorporate the distancing from the tissue sample different than focal distance as taught by Merritt because utilizing an image-forming optic element improves and optimizes the light focusing properties towards the light/image sensor ([0144]). 
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fine, in view of Dunn, in further view of Berndsen as applied to claim 29 above, and further in view of Kirkpatrick, S., et al. (“Detrimental effects of speckle-pixel size matching in laser speckle contrast imaging,” Optics Letters. Vol 33(24), 2008. P. 2886-2888) hereinafter Kirkpatrick.  
Regarding claim 31, the combined references of Fine, Dunn, and Berndsen teach all of the limitations of claim 29. Primary reference Fine further fails to teach:
wherein the apparatus is configured to achieve a pixel to speckle size ratio of at least 2:1
However, the analogous art of Kirkpatrick of laser speckle contrast imaging (abstract) teaches:
wherein the apparatus is configured to achieve a pixel to speckle size ratio of at least 2:1 (page 2887, col 1, paragraph 2, “produce subsequent speckle patterns of N=4, 2, 1, 0.5, and 0.25 pixels per speckle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Fine, Dunn, and Berndsen to incorporate the pixel to speckle ratio as taught by Kirkpatrick because when the speckle size was equal to 2 pixels, the Nyquist criterion was met (page 2887, col 1, paragraph 2). 
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fine, in view of Dunn, in further view of Berndsen as applied to claim 21 above, and further in view of Winchester, Jr. et al. (U.S. Pat. No. 7113817) hereinafter Winchester. 
Regarding claim 33, the combined references of Fine, Dunn, and Berndsen teach all of the limitations of claim 21. Primary reference Fine further fails to teach:
wherein the speckle contrast is defined as the standard deviation of recorded light intensities divided by the average of the recorded light intensities
However, the analogous art of Winchester of a non-invasive measurement of tissue blood velocity (abstract) teaches:
wherein the speckle contrast parameter is defined as a standard deviation of the at least some of the light intensity values divided by the average of the at least some of the light intensity values (col 5, lines 58-65; col 8, lines 6-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Fine, Dunn, and Berndsen to incorporate the use of standard deviation and average intensity calculations as taught by Winchester because it obtains a processed speckle contrast for the image and reduces the effect of local tissue irregularities (Winchester, col 6, lines 2-12). 
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fine, in view of Dunn, in further view of Berndsen as applied to claim 21 above, and further in view of Stothers (U.S. Pub. No. 20060281992) hereinafter Stothers. 
Regarding claim 35, the combined references of Fine, Dunn, and Berndsen teach all of the limitations of claim 21. Primary reference Fine further fails to teach:
further comprising an opaque sheet having an aperture positioned in front of the light sensor such that the aperture is configured to be positioned between the light sensor and the tissue sample
	However, the analogous art of Stothers of an electromagnetic emitter and detector system (abstract) teaches:
further comprising an opaque sheet having an aperture positioned in front of the light sensor such that the aperture is configured to be positioned between the light sensor and the tissue sample ([0113], “opaque shield body”; [0118], “light shield may also be useful to position the NIRS emitter at a desired distance from the NIRS detector by virtue of the positioning of the emitter and detector apertures; [0119], opaque body shield 12 defines three apertures)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Fine, Dunn, and Berndsen to incorporate the use of an opaque shield configured with an aperture as taught by Stothers for the purpose of limiting entry of ambient stray light and reducing noise acquired by the light sensor.  
Claims 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fine, in view of Dunn, in view of Berndsen, in further view of Stothers as applied to claim 35 above, and further in view of Heanue et al. (U.S. Pub. No. 20120130257) hereinafter Heanue. 
Regarding claim 36, the combined references of Fine, Dunn, Berndsen, and Stothers teach all of the limitations of claim 35. Primary reference Fine further fails to teach:
wherein the opaque sheet is configured to be placed against the tissue sample by the enclosure without any separation distance between the tissue sample and the opaque sheet
However, the analogous art of Heanue of a method for optical sensing of pressure sores (abstract) teaches:
wherein the opaque sheet is configured to be placed against the tissue sample by the enclosure without any separation distance between the tissue sample and the opaque sheet ([0128]-[0135], pad layers absorb the wavelengths of the emitter device and are considered to teach to the combined invention of Fine, Dunn, Berndsen, and Stothers. These pad layers are placed against the tissue sample without any separation distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Fine, Dunn, Berndsen, and Stothers to incorporate the use of an opaque sheet placed against the tissue sample as taught by Heanue because it provides a standardized depth measurement between the tissue and the optical sensors of the device (Heanue, [0135]). 
Regarding claim 37, the combined references of Fine, Dunn, Berndsen, and Stothers teach all of the limitations of claim 35. Primary reference Fine further fails to teach:
wherein the opaque sheet is configured to be placed less than 10 mm from the light sensor
However, the analogous art of Heanue of a method for optical sensing of pressure sores (abstract) teaches:
wherein the opaque sheet is configured to be placed less than 10 mm from the light sensor ([0128]-[0135], pad layers range in thickness such as 1.5 mm, 3 mm, 4.5 mm, which are within the less than 10 mm range as claimed. The pads form the distance between the light sensor and the patient tissue as in [0135]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Fine, Dunn, Berndsen, and Stothers to incorporate the use of an opaque sheet placed against the tissue sample as taught by Heanue because it provides a standardized depth measurement between the tissue and the optical sensors of the device ([0135]). 
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fine, in view of Dunn, in view of Berndsen, in further view of Stothers as applied to claim 35 above, and further in view of Rana (U.S. Pub. No. 20090256949) hereainafter Rana.
Regarding claim 38, the combined references of Fine, Dunn, Berndsen, and Stothers teach all of the limitations of claim 35. Primary reference Fine further fails to teach:
wherein the aperture is mm in diameter
However, the analogous art of Rana of an optical light imaging system (abstract) teaches:
wherein the aperture is 1 mm in diameter ([0050], the 1mm diameter hole in the barrier 5 of figure 1 corresponds to the aperture in the opaque sheet as taught by Fine, Dunn, Berndsen, and Stothers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Fine, Dunn, Berndsen, and Stothers to incorporate the use of a 1 mm diameter aperture as taught by Rana because it provides a uniform passage of incident ray light through the hole into the image receiving apparatus sensor (Rana, [0050]; [0051]). 
Claims 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fine, in view of Dunn, in further view of Berndsen as applied to claims 21 or 40 above, and further in view of Thompson. 
Regarding claim 43, the combined references of Fine, Dunn, and Berndsen teach all of the limitations of claim 21. Primary reference Fine further fails to teach:
wherein the processor is configured to determine, based on the speckle contrast parameter, a metric of the tissue perfusion in the tissue sample.
However, the analogous art of Thompson of an apparatus for measuring perfusion in a tissue using laser light and a digital camera (abstract) teaches:
wherein the processor is configured to determine, based on the speckle contrast parameter, a metric of the tissue perfusion in the tissue sample ([0024]; [0067], “a perfusion index precisely equivalent to that produced in Doppler methods, can be derived from speckle measurements”; [0068]; [0074], speckle contrasts are produced in the images acquired from the digital video camera; [0075]; [0085], “computing the speckle contrast for each frame in a conventional way” and “transformed to power spectra or flow parameters such as perfusion index” this is considered to be a speckle contrast parameter which is used to determine a metric of tissue perfusion of “perfusion index”; [0086], “produce spectral information and , if desired depending on the application, a perfusion index”; [0099]; [0120] describes the transformation of raw speckle images into a perfusion parameter format; [0146])..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Fine, Dunn, and Berndsen to incorporate the perfusion metric determination feature as taught by Thompson because it enables the calculation of perfusion information that is effective in producing diagnostic clinical information at a similar precision to that produced with standard Doppler methods ([0066]-[0067]). This provides more efficient data acquisition while continuing to provide the user with the most clinically relevant diagnostic information. 
Regarding claim 44, the combined references of Fine, Dunn, and Berndsen teach all of the limitations of claim 40. Primary reference Fine further fails to teach:
further comprising calculating, with the processor, a metric of perfusion directly from the speckle contrast parameter.
However, the analogous art of Thompson of an apparatus for measuring perfusion in a tissue using laser light and a digital camera (abstract) teaches:
further comprising calculating, with the processor, a metric of perfusion directly from the speckle contrast parameter ([0024]; [0067], “a perfusion index precisely equivalent to that produced in Doppler methods, can be derived from speckle measurements”; [0068]; [0074], speckle contrasts are produced in the images acquired from the digital video camera; [0075]; [0085], “computing the speckle contrast for each frame in a conventional way” and “transformed to power spectra or flow parameters such as perfusion index” this is considered to be a speckle contrast parameter which is used to determine a metric of tissue perfusion of “perfusion index”; [0086], “produce spectral information and , if desired depending on the application, a perfusion index”; [0099]; [0120] describes the transformation of raw speckle images into a perfusion parameter format; [0146])..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Fine, Dunn, and Berndsen to incorporate the perfusion metric determination feature as taught by Thompson because it enables the calculation of perfusion information that is effective in producing diagnostic clinical information at a similar precision to that produced with standard Doppler methods ([0066]-[0067]). This provides more efficient data acquisition while continuing to provide the user with the most clinically relevant diagnostic information. 

Response to Arguments
Applicant's arguments filed 7/01/2022 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments directed to independent claims 21 and 40, the applicant argues on page 10 of the remarks that the applicant disagrees with the previous interpretation of the claim language, but has since amended the claims to include a positively recited processor. This overcomes the previous interpretations of the claims, which did not interpret some claimed processing features into the patentable weight of the claim. The applicant further argues on page 11 of the remarks against the Dunn and Berndsen references utilized in combination with primary reference Fine. The applicant further argues on pages 11 and 12 of the remarks that the references of Fine and Berndsen are directed to different optical sensing technologies. The applicant argues that the speckle imaging device of Fine would not be combined with the pulse oximetry device of Berndsen because of the differing types of technologies. In the combined invention, the Berndsen reference provides for a similar type of imaging technology (light-based optical sensing) that would improve the speckle imaging of Fine by reducing the amount of ambient light which then reduces overall noise. Ambient light provides for signal distortion in a variety of optical based imaging technologies and by using the configuration of Berndsen that uses windows to maintain close contact between emitters/detectors and the patient’s skin will provide an optimal configuration for increasing the signal efficiency by limiting the received light to only include the target light from an imaged tissue. Providing the device with higher quality signals will lead to better diagnostic results which improves clinical outcomes in the treatment of diseases. The applicant further argues on page 13 of the remarks that the Berndsen configuration of the emitter and detector would interfere with the first and second photodetectors of the Fine reference, which would be the form of emitter/detector combination incorporated in the combined invention. The addition of the Berndsen reference provides for specifically the incorporation of the windows 46 and 47 to create the separation distance between the emitter and the detector. The reference does not incorporate other portions of the device such as the positioning of the detector and the emitter on opposite sides of the body part as argued by the applicant. One of ordinary skill in the art would thus configure the windows 46 and 47 of Berndsen to be operable with either the photodetectors or alternatively the light sources for producing coherent light of the Fine reference. The separation distance as taught by the Berndsen reference incorporated into the combined invention would be between the patient tissue and the detector (or light source), rather than being configured to be the distance between the light source and the detector. Therefore, one of ordinary skill in the art would configure the Fine device to include the windowing feature of Berndsen to improve the signal acquisition efficiency and reduce the impact of ambient light-based added noise to the received signal. Therefore, the combined invention of Fine, Dunn, and Berndsen would provide for higher quality imaging than the imaging system of Fine alone. For these reasons, the applicant’s arguments directed to the independent claims are not persuasive. 
Regarding the applicant’s arguments on page 14 of the remarks and directed to dependent claim 24, the applicant argues that one of ordinary skill in the art would not have combined the Berndsen reference that includes a window for forming a separation distance, with the Pewzner reference that includes the direct contact of the light source and sensor with the patient. The applicant argues that both of these configurations could not be combined without inhibiting the function of the Berndsen windowing feature. In the combined invention of the current rejections, the Berndsen reference provides for the “windows 46 and 47” which provide regions in which the light source and sensor are housed that are positioned near the patient’s skin. Within this configuration, the Pewzner reference further modifies only the sensor/emitter positions of Berndsen to position the light emitter and sensor in direct contact with the target tissue. This does not impact the intended function of the Berndsen reference because the windows that initially provided for a gap between the sensor/emitter and the tissue are not further modified, and would still provide for a decrease in interfering ambient light in the combined invention. In the combined invention, both the edge of the windows 46 and 47, as well as the sensor/emitter combination would all be in direct contact with the tissue to provide for a reduction in ambient light by using the edge of the windows in contact with tissue, as well as a maximization of the portion of light signal that penetrates the tissue and subsequently is collected from the tissue by using a direct contact of the emitter/sensor with the tissue. Examiner further notes that the Berndsen reference teaches in paragraph [0022] that “the windows 46, 47 can create more or less than a 1 mm separation distance from the patient’s skin” and that this does not limit the combined invention from being further modified for the sensor/emitter to be in direct contact with the patient’s skin as the separation distance could be reduced to less than 1 mm. The window feature of Berndsen provides for a recessed portion of the housing for the components to be positioned and as detailed in [0022]-[0023], there are no other structural components between the sensor and the tissue that would prevent further modification of the components to be in direct contact with the patient tissue. As shown in figure 3 of the Berndsen reference, the emitter/sensors are located in the central portion of each window and therefore would be repositioned to a different depth-dimension position as taught by Pewzner to be in direct contact with the patient tissue, in vertical alignment with the edge/boundary of each window. For these reasons, the applicant’s arguments directed to the dependent claims are not persuasive.   
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793       

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791